DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard et al. (US 2019/0159728 A1) in view of Naghavi et al. (US 2010/0081941 A1).
Regarding claim 1, Pritchard discloses an optical medical detection device (e.g. [0105, 0106]), comprising: 
a first physiological sensor (e.g. Fig. 5: 300, 302) adapted to continuously output a first photoplethysmography (PPG) signal generated by a first skin area of an object (e.g. Fig. 5: leg) when the first physiological sensor is put on the first skin area, and further to continuously output a second photoplethysmography (PPG) signal generated by a second skin area of the object (e.g. Fig. 5: arm) when the first physiological sensor is put on the first skin area, the second skin area being different from the first skin area; and 
a processor (e.g. [0080] & Fig. 4: 206) electrically connected to the first physiological sensor, the processor being adapted to convert the first PPG signal and the second PPG signal into a physiological feature, the physiological feature being at least one of a blood pressure ratio and a blood flow velocity (e.g. [0106]: use PPG to approximate blood pressure).  
Pritchard fails to disclose, but Naghavi teaches the first physiological sensor is a PPG sensor array with plural sensors along each side of the PPG sensor array (e.g. [0088]: sensors could be PPG sensors and are disposed in linear array).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an array of PPG sensors as taught by Naghavi in the invention of Pritchard since it would provide more convenience options (due to the size and shape of an array of sensor) to locate the sensors on a user body.
Regarding claim 2, Pritchard discloses a second physiological sensor (e.g. Fig. 5: 300, 302) electrically connected to the processor (e.g. [0080] & Fig. 4: 206) and adapted to continuously output the second PPG signal generated by the second skin area when the second physiological sensor is put on the first skin area; wherein the first physiological sensor and the second physiological sensor synchronously output the first PPG signal and the second PPG signal at each point of time during a working period of the optical medical detection device (e.g. [0106]: different PPG signals are used to determine ABI; thus, implies different PPG signals synchronously output for analysis).  
Regarding claim 3, Pritchard fails to disclose, but Naghavi teaches the second physiological sensor is the PPG sensor array with the plural sensors along each side of the PPG sensor array (e.g. [0088]: sensors could be PPG sensors and are disposed in linear array).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an array of PPG sensors as taught by Naghavi in the invention of Pritchard since it would provide more convenience options (due to the size and shape of an array of sensor) to locate the sensors on a user body.
Regarding claim 4, Pritchard discloses at least one temperature sensor electrically connected to the processor and adapted to acquire a temperature value around the first skin area or the second skin area (e.g. Fig. 4: 222 & [0089]), the processor outputting an alarm notice by referring to the temperature value and the physiological feature (e.g. [0091]: in combination with other variable to determine PAD; e.g. [0080, 0083]: data are stored for diagnostic purpose, and the alarm notice is broadly interpreted as detection result and recommendation based on the detection result).  
Regarding claim 6, Pritchard discloses a memory electrically connected to the processor and adapted to storage a plurality of first PPG signals and second PPG signals acquired at all points of time during a working period of the optical medical detection device (e.g. [0080]).  
Regarding claim 7, Pritchard discloses the first PPG signal and the second PPG are respectively converted into two blood pressure values from respective limbs of the object, and the blood pressure ratio is an ankle brachial index (ABI) result via a comparison between the two blood pressure values (e.g. [0106]: compare two different PPG from different skin locations to determine ABI).  
Regarding claim 9, Pritchard discloses the processor outputs an alarm notice in response to the physiological feature conforming to a specific condition (e.g. [0106]: compare detected result with baseline to indicate an abnormal condition occurs).  
Regarding claim 10, Pritchard discloses the specific condition represents the physiological feature is out of a predefined range (e.g. [0106]: compare detected result with baseline to indicate an abnormal condition occurs).  
Regarding claim 11, Pritchard discloses the specific condition represents difference between an initial feature and the physiological feature is greater than a predefined threshold, and the initial feature and the physiological feature are acquired in respective working periods of the optical medical detection device (e.g. [0106]: arterial stiffness is determined based on PPG baseline and detected PPG signal, and the level of stiffness may indicate level of disease.  The level of stiffness is broadly interpreted as how much the detected value deviate from the baseline, and the recited threshold could be broadly interpreted as zero).  
Regarding claim 12, Pritchard discloses the alarm notice is sent to a recorded mailbox or a recorded medical treatment system (e.g. Figs. 2 & 4 and [0100]: measurement result can be display and logged into control section 110 and remote devices 224a, 224b in real time).  
Regarding claim 13, Pritchard discloses the alarm notice is an acoustic signal or a visual signal generate by the optical medical detection device (e.g. Figs. 2 & 4 and [0100]: measurement result can be display and logged into control section 110 and remote devices 224a, 224b in real time).  
Regarding claim 14, Pritchard discloses the alarm notice is a detection result of the optical medical detection device, or a proposal of dealing with the detection result (e.g. [0080, 0083]: data are stored for diagnostic purpose, and the alarm notice is broadly interpreted as detection result and recommendation based on the detection result).  
Regarding claim 15, Pritchard discloses the optical medical detection device is a portable apparatus linked with a smart communication apparatus in a wireless manner (e.g. Fig. 4).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard et al. (US 2019/0159728 A1) in view of Naghavi et al. (US 2010/0081941 A1) as applied to claim 4 above, and further in view of Kirenko (US 2017/0164904 A1).
Regarding claim 5, Pritchard discloses at least one temperature sensor electrically connected to the processor (e.g. Fig. 4: 222 & [0089]) and the processor outputs an alarm notice by referring to the temperature value and the physiological feature (e.g. [0091]: in combination with other variable to determine PAD; e.g. [0080, 0083]: data are stored for diagnostic purpose, and the alarm notice is broadly interpreted as detection result and recommendation based on the detection result).  
Pritchard fails to disclose, but Kirenko teaches the use of PPG signal to measure different vital sign of a patient (including PWV and temperature).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include multiple temperature sensors in the invention of Pritchard as suggested by Kirenko since the accuracy and reliability of disease analysis would be improved by collecting more relevant data.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard et al. (US 2019/0159728 A1) in view of Naghavi et al. (US 2010/0081941 A1) as applied to claim 1 above, and further in view of Xu et al. (US 2019/0313917 A1).
Regarding claim 8, Pritchard fails to disclose, but Xu teaches the first PPG signal and the second PPG are respectively converted into two reaching time from respective limbs of the object, and the blood flow velocity is a pulse wave velocity (PWV) result via a comparison between a total blood vessel length of the object and difference in foresaid reaching time (e.g. [0039-0040]).
  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modified the teachings of Pritchard with the teachings of Xu to accurately determine PWV based on blood vessel length and time difference when pulse waves at different locations.
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to claim 1 that “Pritchard does not disclose the sensor of the blood pressure cuff can be the matrix array”, the examiner disagrees with the argument.  First of all, a linear array of sensors read on the recited limitation because no limitation in the claim(s) recite “matrix” and no limitation in the claim(s) define how many sensors on each side of the array; second, even a single array of sensors (i.e. 1 x N) could be interpreted as a matrix; third, Naghavi at least in [0088] teaches a linear array of sensors for a blood pressure hand cuff, and Pritchard discloses sensors could be arranged on hand cuff as shown in Fig. 5; thus, the combination of Pritchard and Naghavi discloses the claimed invention.
Claims 2-15 depend directly or indirectly on claim 1 are unpatentable at least in view of the foregoing reason(s) and rejection(s) set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688